DETAILED ACTION
Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amendments to independent claim 1 requiring: “wherein said sharp protrusions comprise laterally extending spikes extending in a direction substantially parallel to the first longitudinal direction and substantially perpendicular to said impact direction; and wherein said cross attachment supports comprise laterally extending spikes extending in a direction substantially perpendicular to the first longitudinal direction and substantially perpendicular to said impact direction” brings the case into allowance.  The prior art of record fails to disclose or render obvious the combination of claim 1 with the present amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641